DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 14, 18, 21, 24, 79, 83 stands rejected under 35 U.S.C. 103 as being unpatentable over Hadaczek et al., Molecular Therapy — Methods & Clinical Development 3, 16037, 1-11, January 1, 2016 when taken with WO 2011/008823A2, Curran et al., published January 20, 2011.  This rejection has been modified in view of Applicants’ amendments to the claims.
Regarding claims 1, 79, and 83, Hadaczek teaches the bilateral injection of AAV1-eGFp into the striatum of monkeys and found robust expression of GFP (p. 2, col. 2, GFP transgene expression in the brain; see p. 9, Materials and Methods).  Hadaczek teaches that their AAV vector comprises inverted terminal repeats, AAV2 Rep/cap2 or AAV2rep/cap1.   See p. 9, Materials and Methods, Production of AAV Vectors.
Regarding claims 5 and 83, Hadaczek uses an AAV1 vector (p. 9, Materials and Methods).
Hadaczek does not explicitly teach that the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 1, part i); wherein the at least one capsid protein comprises an N-terminally grafted heterologous targeting peptide, optionally wherein the peptide comprises or consists of a sequence selected from the group consisting of SEQ ID NO: 15-17, further optionally wherein the peptide is expressed on the surface of the rAAV (claim 7); wherein the hydrophilic peptide comprises between about 2 and about 20 contiguous hydrophilic amino acid residues, optionally wherein each hydrophilic amino acid residue is independently selected from the group consisting of lysine, arginine, aspartic acid, and glutamic acid (claim 14); wherein the blood brain barrier (BBB) receptor targeting agent is (i)    a receptor binding domain of an apolipoprotein, wherein the apolipoprotein is selected from the group consisting of: ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, and ApoE4; or (claim 18) (ii)    the transferring-receptor binding site of a transferrin (claim 18); wherein the targeting composition comprises at least 8 contiguous lysine residues covalently linked to ApoE (claim 21); wherein the targeting composition is represented by SEQ ID NO: 17 (claim 24); that the composition comprises (i)   an effective amount of a targeting composition, wherein the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 79)
However, prior to the effective date of the instant invention, regarding claims 1, 7, 14, 79, Curran teaches a carrier peptide to transport biologically active molecules across the BBB, in particular, Curran teaches that the carrier peptide has a hydrophilic amino acid linked to a BBB agent, wherein the hydrophilic peptide can have between 4-50 amino acids in length (p. 7, lines 18-24).
Regarding claim 18, Curran teaches that the BBB can be the receptor binding domain of ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, ApoE4, and combinations thereof (p. 8, lines 17-19).
Regarding claim 21, Curran teaches that the hydrophilic amino acid can comprise at least 8 continuous lysine residues (p. 8, lines 2-4).
Regarding claim 24, Curran teaches SEQ ID NO:23, which is 100% identical to SEQ ID NO: 17.
Query 100.0%;  Score 174;  DB 18;  Length 40;
Best Local Similarity   100.0%;  

Qy          1 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 36
              ||||||||||||||||||||||||||||||||||||
Db          5 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 40

Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Hadaczek to include the carrier peptide of Curran, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to improve delivery of vectors to the CNS.  As noted by Hadaczek, “The presence of the blood–brain barrier impedes vector transfer to the CNS after systemic delivery.”  See p. 1, col. 2, last ¶.  Further, Curran teaches that their methods allow for delivery of biologically active molecules, such as DNA to the CNS (see p. 4, lines 15-20).  Thus, the skilled artisan would recognize that CNS delivery is impeded by the BBB could be improved by using a carrier peptide, such as that taught by Curran.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

 Claims 1, 5, 7, 13, 14, 18, 21, 24, 40, 48, 55, 59, 79, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Human Molecular Genetics, Vol. 23, No. 3 668–681, 2014, IDS when taken with WO 2011/008823A2, Curran et al., published January 20, 2011.  This rejection has been modified in view of Applicants’ amendments to the claims.
Regarding claims 1, 40, 79, and 83, Wang teaches the delivery of an AAVrh10 vector that expresses an artificial miRNA targeting SOD1 into SOD1G93A mice (Abstract).  Wang teaches that the AAV vector comprises terminal repeats and a promoter and transgene (p. 677, col. 2, AAV Vector Construction and Production; Figure 5).
Regarding claim 5, Wang teaches the use of rAAV9 and rAAVrh.10 vectors (p. 677, col. 2, AAV Vector Construction and Production).
Regarding claim 13, Wang teaches a CNS-associated transgene comprising miRNA targeting SOD1 (Abstract; p. 672, col. 2).
Wang does not explicitly teach that the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 1, part I; claim 40); wherein the at least one capsid protein comprises an N-terminally grafted heterologous targeting peptide, optionally wherein the peptide comprises or consists of a sequence selected from the group consisting of SEQ ID NO: 15-17, further optionally wherein the peptide is expressed on the surface of the rAAV (claims 7 and 48); wherein the hydrophilic peptide comprises between about 2 and about 20 contiguous hydrophilic amino acid residues, optionally wherein each hydrophilic amino acid residue is independently selected from the group consisting of lysine, arginine, aspartic acid, and glutamic acid (claims 14 and 55); wherein the blood brain barrier (BBB) receptor targeting agent is (i)    a receptor binding domain of an apolipoprotein, wherein the apolipoprotein is selected from the group consisting of: ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, and ApoE4; or (ii)    the transferring-receptor binding site of a transferrin (claims 18 and 59); wherein the targeting composition comprises at least 8 contiguous lysine residues covalently linked to ApoE (claim 21); wherein the targeting composition is represented by SEQ ID NO: 17 (claim 24); that the composition comprises (i)   an effective amount of a targeting composition, wherein the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 79).
However, prior to the effective date of the instant invention, regarding claims 1, 7, 14, 48, 55, 79, Curran teaches a carrier peptide to transport biologically active molecules across the BBB, in particular, Curran teaches that the carrier peptide has a hydrophilic amino acid linked to a BBB agent, wherein the hydrophilic peptide can have between 4-50 amino acids in length (p. 7, lines 18-24).
Regarding claims 18 and 59, Curran teaches that the BBB can be the receptor binding domain of ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, ApoE4, and combinations thereof (p. 8, lines 17-19).
Regarding claim 21, Curran teaches that the hydrophilic amino acid can comprise at least 8 continuous lysine residues (p. 8, lines 2-4).
Regarding claim 24, Curran teaches SEQ ID NO:23, which is 100% identical to SEQ ID NO: 17.
Query 100.0%;  Score 174;  DB 18;  Length 40;
Best Local Similarity   100.0%;  

Qy          1 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 36
              ||||||||||||||||||||||||||||||||||||
Db          5 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 40

Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Wang to include the carrier peptide of Curran, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to improve delivery of vectors to the CNS.  As noted by Wang, there were significant variations between levels of transduction (p. 676, col. 2), and that it was known there are low transduction levels even when AAV serotypes can cross the BBB (p. 669, col. 1, ¶5).  Curran teaches that their methods allow for delivery of biologically active molecules, such as DNA to the CNS (see p. 4, lines 15-20).  Thus, the skilled artisan would recognize that CNS delivery is impeded by the BBB could be improved by using a carrier peptide, such as that taught by Curran.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 32 and 71 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Human Molecular Genetics, Vol. 23, No. 3 668–681, 2014, IDS when taken with WO 2011/008823A2, Curran et al., published January 20, 2011 as applied to claims 1, 5, 7, 13, 14, 18, 21, 24, 40, 48, 55, 59, 79, 83 above, and further in view of Nonnenmacher et al., Gene Therapy, 19: 649-658, 2012.
Wang and Curran are summarized and relied upon as detailed above.  They do not explicitly teach administering an effective amount of an inhibitor of endocytosis to the subject, wherein the inhibitor is a small molecule selected from the group consisting of: chloroquine, hypertonic sucrose, chlorpromazine, monodansylcadaverine, phenylarsine oxide, monensin, a phenolthiazine compound, methyl-p-cyclodextrin, filipin, cytochalasin D, latrunculin, amiloride, dynasore, dynole, dyngoe, and Pitstop 2 (claims 32 and 71).
However, prior to the effective date of the claimed invention, Nonnenmacher teaches that AAV vectors have insufficient transduction efficiency in certain tissues, such as the brain (p. 650, col. 1), and that that various inhibitors have found to enhance AAV trafficking/transduction, include chloroquine (See table 2).  Nonnenmacher shows that chloroquine was effective on AAV2, but the skilled artisan would be motivated to try chloroquine on other AAV serotypes that have CNS tissue tropism, to improve transduction efficiency.
Accordingly, it would have been obvious to the skilled artisan to modify Wang and Curran’s teachings and include an inhibitor of endocytosis, such as chloroquine, as taught by Nonnemacher.  It would have been obvious to the skilled artisan to make this modification in order to attempt to improve transduction efficiency.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 


Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Hadaczek in view of Curran
	Applicant submits the Office Action (OA) merely cited isolated elements of the claimed invention from Hadaczek and Curran. The OA fails to provide a clearly articulated rational to why a person of ordinary skill in the art would have combined the cited references and arrive at the claimed invention with a reasonable expectation of success.  Applicant further submits that the Office Action fails to consider the disclosures of Hadaczek and/or Curran as a whole.  Applicant further submits that Hadaczek does not provide any motivation or suggestion to use any agent with the AAV vector.  Applicant submits that the OA is not sufficient to provide a nexus for one of ordinary skill in the art to combine Hadaczek and Curran because the OA fails to recognize the difference between biological molecules disclosed by Curran (e.g. DNA and RNA) and a recombinant adeno-associated virus.  An AAV is a complex viral particle that includes viral genome and various types of molecules encapsidated by a capsid protein.  There is no disclosure in Curran that could suggest that the BBB carrier peptide would be useful for transporting rAAV across the BBB.
In response, the OA provides a specific showing of how Hadaczek and Curran can be combined to arrive at the components of instant claims.  Applicant is referred to the obviousness statement in the second to last paragraph of the rejection made with Hadaczek in view of Curran.  The rejection states more than just the single elements taught by the cited art and how they can be combined.  It provides a motivation to combined stating, “One of skill in the art would have been motivated to make this modification to improve delivery of vectors to the CNS.  As noted by Hadaczek, “The presence of the blood–brain barrier impedes vector transfer to the CNS after systemic delivery.”  See p. 1, col. 2, last ¶.  Further, Curran teaches that their methods allow for delivery of biologically active molecules, such as DNA to the CNS (see p. 4, lines 15-20).  Thus, the skilled artisan would recognize that CNS delivery is impeded by the BBB could be improved by using a carrier peptide, such as that taught by Curran.”  The rejection also provides a statement of reasonable expectation of success.  Thus, the OA provides a clear nexus and a clear rationale and motivation for combining the cited prior art.
The rejection states that Curran teaches their BBB carrier peptide is cited for transporting “biologically active molecules” and that DNA/RNA are examples of species of biologically active molecules.  An artisan of ordinary skill would understand that the breadth of “biologically active molecules” encompasses a broad and structurally diverse range of biologically active substances which would include AAV vectors.  For clarification, reference to DNA and RNA was made to demonstrate that Curran contemplates delivery of genetic materials across the BBB using their BBB carrier peptide.  Hadaczek also pertains to delivery of genetic materials across the BBB using AAV vectors.  It would at least be obvious to try combining the two art established methods to have a predicable outcome of delivering a transgene to CNS tissue.  Further, Hadazeck provides motivation to combine as previously discussed above.
In conclusion, the rejection is being maintained because Hadaczek in view of Curran continue to teach and render the limitations of the claims obvious and Applicant’s arguments were not persuasive in demonstrating to the contrary.

Wang in view of Curran
	Applicant traverses this rejection.  Applicant submits that Wang discloses that systemically delivered rAAV9 and other serotypes can cross the BBB but with low levels of CNS transduction and unwanted side effects due to high levels of peripheral transduction.  Wang sought to solve the problem by CNS delivery of rAAVs.  Wang does not provide any suggestion or motivation to use any other agent.  Applicant submits that deficiencies of Curran are discussed above.  Similar to the Hadaczek in view of Curran rejection, Applicant submits that Wang in view of Curran solely recited isolated elements and does not provide suggestion or motivation to combine these prior art.
	In response, Applicant’s argument is not persuasive for the same reasons discussed above in the discussion of Hadaczek in view of Curran.  Wang discloses the administering of the AAV vector as claimed and Curran as discussed above discloses the administering of the BBB carrier peptide.  The rejection goes further to provide the same motivation and reasonable expectation of success described in the Hadaczek in view of Curran.  As such, the rejection goes beyond showing of isolated elements and describes a means of combining the prior arts with a reasonable expectation of success and motivation to do so.  

	Wang in view of Curran and Nonnenmacher
	Applicant traverses this rejection of the grounds that the combination of Wang and Currant are not sufficient to demonstrate obvious for reasons discussed above.  In response, this argument was not found persuasive above.
	Applicant further submits that Nonnenmacher does not cure the deficiencies of Wang and Curran and therefore does not establish obviousness.  In response, Applicant is not specifically describing how Nonnenmacher is deficient, whereas the rejection of record discloses a specific rationale for combining Nonnenmacher with Wang in view of Curran.  Since Wang in view of Curran is not found to be deficient and Nonnenmacher addresses the additional elements of the claims, as well as a reason to combine with a reasonable expectation of success, Applicant’s argument regarding Nonnenmacher are not found persuasive.

	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632